           Case 2:19-cv-00197-JAM-EFB Document 16 Filed 05/05/20 Page 1 of 1


 1 PHILLIP A. TALBERT
   First Assistant United States Attorney,
 2 Acting Under Authority Conferred by 28 U.S.C. § 515
   MATTHEW R. BELZ
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2758
 5 Facsimile: (916) 554-2900
   matthew.belz@usdoj.gov
 6

 7 Attorneys for the United States of America

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA, ex rel.                  CASE NO. 2:19-CV-00197 JAM EFB
     KIRA HUTCHERSON,
11                                                      ORDER
                         Plaintiffs,
12
                            v.
13
     GOLDEN 1 CREDIT UNION,
14
                           Defendant.
15

16          The Relator, having filed a Notice of Voluntary Dismissal Without Prejudice of this action, and
17
     the United States, having filed its Notice of Consent to Dismissal pursuant to the False Claims Act, 31
18
     U.S.C. § 3730(b)(1), the Court rules as follows:
19
            IT IS ORDERED that, this action is dismissed without prejudice as to the Relator and as to the
20

21 United States.

22          This 5th day of May, 2020.

23
     __________________________________
24
                                                         /s/ John A. Mendez_________
25                                                       United States District Court Judge
26

27

28

                                                         1
